Citation Nr: 0806943	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  04-41 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable initial disability rating 
for bilateral hearing loss.

2.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD

3.  Entitlement to service connection for hemorrhoids. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to August 
1981. 

This appeal arises from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.


FINDINGS OF FACT

1.  In December 2003, the veteran's bilateral hearing loss 
was manifested by an average puretone threshold in decibels 
of 36, with speech recognition of 96 percent (Level I hearing 
loss) in the right ear; and, an average pure tone threshold 
in decibels of 41, with speech recognition of 96 percent 
(Level I hearing loss) in the left ear.
 
2.  In July 2007, the veteran's bilateral hearing loss 
manifested in an average puretone threshold in decibels of 
46, with speech recognition of 76 percent (Level III hearing 
loss) in the right ear; and, an average pure tone threshold 
in decibels of 49, with speech recognition of 76 percent 
(Level III hearing loss) in the left ear.

3.  The service medical records do not reflect any treatment 
for a psychiatric disorder; a psychiatric disorder other than 
PTSD was first manifested many years after service, and no 
competent evidence links a psychiatric disorder, other than 
PTSD, to service.  

4.  Hemorrhoids did not manifest during service and are not 
related to a disease or injury in service. 






CONCLUSIONS OF LAW

1. The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 
6100 (2007).

2.  An acquired psychiatric disorder other than PTSD was not 
incurred in or aggravated by active service. 38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007). 

3.  Hemorrhoids were not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks a compensable initial disability rating for 
bilateral hearing loss, stating his hearing is worse than the 
currently assigned noncompensable disability rating 
indicates.  He reports that he has been issued hearing aids 
to improve his hearing.  He also seeks service connection for 
an acquired psychiatric disorder other than PTSD and 
hemorrhoids. 

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The veteran's appeal regarding his hearing loss rating arises 
from the veteran's disagreement following the grant of 
service connection.  Courts have held that once service 
connection is granted the claim is substantiated, and 
additional notice as to downstream elements of the claim, 
(disability rating and effective date) is not required.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  The veteran was 
provided a statement of the case and supplemental statements 
of the case, which set out the rationale for the decision 
reached, as well as the evidence considered, and therefore, 
it is clear the veteran was provided the procedural 
safeguards required under 38 U.S.C.A. § 7105 in this regard.  

With respect to the service connection claims, the record 
reflects that the VA has made reasonable efforts to notify 
the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided a VCAA 
notice letter in December 2003, as well as a copy of the 
rating decision, a statement of the case, and supplemental 
statements of the case.  These documents, collectively, 
provide notice of the law and governing regulations, as well 
as the reasons for the determination made regarding his claim 
and identified the cumulative evidence already having been 
previously provided to VA or obtained by VA on his behalf.  
The VCAA letter also informed the veteran of what evidence 
was needed to establish his claim and what evidence VA would 
obtain. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The record discloses that VA has met its duty to assist the 
veteran in obtaining any relevant evidence available to 
substantiate his claim.  All available records identified 
have been obtained and associated with the claims folder.  VA 
examinations have been conducted.  The veteran withdrew his 
request to testify before a Veterans Law Judge in August 
2007.  VA has satisfied both its duty to notify and assist 
the veteran in this case and adjudication of this appeal at 
this juncture poses no risk of prejudice to the veteran.



Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record. 38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board has reviewed all of the evidence in the veteran's 
claim folder, which includes service medical records, lay 
statements, VA medical treatment records, and VA compensation 
and pension examination reports.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence submitted by the veteran or on his behalf.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis will focus specifically on what the 
evidence shows, or fails to show, on the claim. Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001). 

Increased Initial Disability Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in the veteran's favor.  See 38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).  

At the outset, the Board notes that the veteran's claim of 
entitlement to a compensable disability rating for bilateral 
hearing loss is on appeal from the initial assignment of the 
disability rating.  As such, the veteran's claim requires 
consideration of the entire time period involved, and 
contemplates staged ratings where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

In evaluating service-connected hearing impairment disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered. See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Evaluations of defective hearing range from noncompensable to 
100 percent, based upon organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level, as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 Hertz (cycles per 
second).  The schedule allows for such audiometric test 
results to be translated into a numeric designation ranging 
from Level I, for essentially normal acuity, to Level XI, for 
profound deafness, in order to evaluate the degree of 
disability from service-connected defective hearing.  The 
evaluations derived from the schedule are intended to make 
proper allowance for improvement by hearing aids. See 38 
C.F.R. § 4.85, Diagnostic Code 6100.

The veteran underwent a VA audiology examination to establish 
service connection for bilateral hearing loss in December 
2003.  The following pure tone thresholds, in decibels, were 
revealed:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
35
45
50
LEFT
25
30
35
55
45

The average pure tone threshold in the right ear was 36 
decibels, and the average in the left ear was 41.  Speech 
audiometric testing revealed speech recognition ability of 96 
percent bilaterally.

A subsequent VA audiology examination was performed in July 
2007, which revealed the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
50
50
60
LEFT
30
40
45
55
55

The average pure tone threshold in the right ear was 46 
decibels, and the average in the left ear was 49.  Speech 
audiometric testing revealed speech recognition ability of 76 
percent bilaterally.

Applying the findings of the December 2003 and July 2007 VA 
audiologic examinations to the rating criteria for hearing 
impairment, the Board concludes that there is no basis for a 
compensable initial disability rating for the veteran's 
bilateral hearing loss.  In December 2003 the veteran's right 
ear manifested an average puretone threshold of 36 decibels, 
and 96 percent speech discrimination, reference to 38 C.F.R. 
§ 4.85, Table VI, shows the veteran's right ear hearing loss 
to be Level I impairment.  Considering that the veteran's 
left ear manifested an average puretone threshold of 41 
decibels, and 96 percent speech discrimination, reference to 
38 C.F.R. § 4.85, Table VI, shows the veteran's left ear 
hearing loss to be Level I impairment.  Applying these 
results to Table VII, the veteran's disability evaluation is 
shown to be noncompensable.  

Similarly, in July 2007 the veteran's right ear manifested an 
average puretone threshold of 46 decibels, and 76 percent 
speech discrimination.  Reference to 38 C.F.R. § 4.85, Table 
VI, shows the veteran's right ear hearing loss to be Level 
III impairment.  Since the veteran's left ear manifested an 
average puretone threshold of 49 decibels, and 76 percent 
speech discrimination, reference to 38 C.F.R. § 4.85, Table 
VI, shows the veteran's left ear hearing loss to be Level III 
impairment.  Applying these results to Table VII, the 
veteran's disability evaluation is shown to be 
noncompensable.  Moreover, the evidence fails to demonstrate 
an exceptional pattern of hearing such as to potentially 
allow for a higher rating via application of 38 C.F.R. § 
4.86.

The Board acknowledges written statements submitted by the 
veteran in July 2004 which indicate he has been issued 
hearing aids to improve his hearing.  However, the objective 
evidence, as detailed above, is simply not commensurate with 
the criteria for a compensable disability rating for 
bilateral hearing loss.  

Further, the evidence does not reveal manifestations of the 
veteran's bilateral hearing loss warranting a rating higher 
than already granted for a specific period or "staged rating" 
at any time since the effective date of the claim. Fenderson, 
12 Vet. App. 119, 126-27 (1999).

Finally, the evidence does not indicate that the disability 
at issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable. See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).  Therefore, the veteran's claim must be denied. 

Service Connection

To establish service connection, three elements must be 
satisfied.  There must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  38 U.S.C.A. §§ 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  See also Hickson v. West, 12 Vet. 
App. 247, 253 (1999).   

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2007).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
present. 38 U.S.C.A. § 1110, 1131.  In Brammer v. Derwinski, 
3 Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement to benefits for service-
connected disease or injury to cases where such incidents had 
resulted in a disability. See also Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection may not be granted 
unless a current disability exists].

Acquired psychiatric disorder, other than PSTD

The veteran seeks service connection for an acquired 
psychiatric disorder other than PTSD.  ( He is currently 
service connected for PTSD.)  

The veteran's service medical records do not reflect any 
complaints or treatment for a psychiatric disorder, and post 
service medical records do not reflect psychiatric treatment 
for many years after service.  Likewise, these records do not 
relate any psychiatric disability, other than PTSD, to the 
veteran's military service.  Under these circumstances, a 
basis upon which to establish entitlement to service 
connection for psychiatric disability, other than PTSD, has 
not been presented.  Accordingly, the appeal in this regard 
is denied.  

Hemorrhoids

It is observed that no hemorrhoids were noted in service, and 
no rectal disorders were noted during the veteran's August 
1981 separation examination.  The first indication of a 
rectal disorder is a July 2004 VA outpatient treatment record 
which notes hemorrhoids on the "Active Problems" list.  In 
September 2005, the veteran reported undergoing a 
hemorrhoidectomy in 1994.  The veteran deferred several 
rectal examinations during this period; however, a digital 
rectal examination performed in June 2006 did not reveal the 
presence of hemorrhoids.  

Based on the evidence of record, it is not clear that the 
veteran currently demonstrates a disability involving 
hemorrhoids.  Nevertheless, the veteran made no complaints of 
and sought no treatment for hemorrhoids during active 
service.  Post-service medical evidence does not show any 
treatment or diagnoses referable to hemorrhoids until July 
2004, which occurred approximately twenty-four years after 
separation from active service.  In the absence of 
demonstration of continuity of symptomatology following 
service, this is too remote from service to be reasonably 
related to service.  As such, a grant of direct service 
connection is not warranted.  Further, there is no competent 
medical opinion of record which relates a current disability 
characterized as hemorrhoids to service.  

In reaching this decision, the Board observes  the veteran's 
November 2004 statements which attribute his hemorrhoids to 
sitting on hard surfaces, picking up heavy loads, and the 
strain of service on board a ship.  He is not shown, however, 
to have the medical competence to diagnose disability or 
offer probative opinions as to medical etiology.  Moreover, 
his assertions are not corroborated by his service medical 
records, which reflect no treatment for hemorrhoids.  Thus, 
no connection to service is shown by the medical evidence of 
record. 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992). 

Accordingly, service connection for hemorrhoids is denied.  

ORDER

Entitlement to a compensable initial disability rating for 
bilateral hearing loss is denied.

Entitlement to service connection for an acquired psychiatric 
disorder other than PTSD is denied.

Entitlement to service connection for hemorrhoids is denied. 




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


